NO. 27,364
 THE STATE OF TEXAS                           §    INTHEDISTRit5ftOORT.:1 ~: J7
                                              §
 v.                                                196™ JUDICIAL DISTRICTFILED IN
                                              §                    6th COURT OF APPEALS

                                                                            T~
                                              §                      TEXARKANA, TEXAS
 BOBBY JOEEVANS                               §    OF HUNT COUNTY,5/19/2015 11:50:43 AM
                                                                               DEBBIE AUTREY
                                   NOTICE OF APPEAL                               Clerk

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes Bobby Joe Evens, Defendant in the above styled and numbered cause, and

gives this written notice of appeal to the Court of Appeals of the State of Texas from the

judgment of conviction and sentence herein rendered against Defendant on April 10, 2015. This

appeal is taken to the Sixth Court of Appeals in Texarkana, Texas

                                            Respectfully submitted,

                                            Elisha Hollis
                                            2608 Stonewall Street
                                            Greenville, Texas 75401
                                            Tel: (903) 450-2473
                                            Fax: (903) 200-1290



                                            By:~~/!~
                                                Elisha Hollis
                                                State Bar No. 24083189
                                                Attorney for Bobby Joe Evens


                                     Certificate of Service

       I certify that a true copy of the above was served on each attorney of record or party in

accordance with the Texas Rules of Civil Procedure on May 5, 2015.



                                           d~-/11~
                                            Elisha Hollis
                                            Attorney for Bobby Joe Evens
                                                                                                            -"1~ ~,
                                                                                                                            (
                                       CASE  NO. 27364              COUNT 1                                 .cf,o,f>                ()
                                         INCIDENT No.trRN: 9128235193 A001                       '                     I)           ~""
THE STATE OF TEXAS                                               ~          IN THE DISTRICT          CO~ - ~ i1!7
v.                                                               §
                                                                 §          OF HUNT COUNTY, TEXAS
                                                                                                      ~--~ ~Q,                  .
BOBBY JOE EVENS                                                  §                                                          -~
                                                                 §
STATE   ID No.: TX 02287538                                      §          !96TH JUDICIAL DISTRICT

               TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL

     I. J ANDREW BENCH ,Judge of the trial court certify this criminal case:
             (83 is not a plea bargain case, and the defendant has the right of appeal: or
             0   is a plea bargain case, but matters were raised by written motion filed and ruled on before trial and
                 not withdrawn or waived and the defendant has the right of appeal; or
             0   is a plea bargain case, but the trial court has given permission to appeal; and the defendant has the
                 right to appeal; or
             0   is a plea bargain case, and the defendant has N
             0   the defendant has waived the right of appeal.
             Signed on 04-10-2015.


                                                             ONORABLE J ANDREW BENCH
                                                            196 TH JUDICIAL DISTRICT COURT
              I have received a copy of this certification. I have also been informed of my rights concerning any
     appeal of this criminal case, including any right to file a pro se petition for discretionary review pursuant to
     Rule 68 of the Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy
     of the court of appeals' judgment and opinion to my last known address and I have only thirty (30) days in
     which to file a prose petition for discretionary review in the court of appeals. TEX. R. APP. PRo. R. 68.2. I
     acknowledge that, if I wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate
     attorney, by written communication, of any change in the address at which I am currently living or any change
     in my prison unit. I understand that, because of appellate deadlines, if I f: · to timely inform my appellate
     attorney of any change in my address, I may lose the opportunity to file pro se petition for ·          ·



     ,,          /1
     Defendant (NfUST SIGN)                                    Attorney for Defendant


     Mailing A d d r e s s : - - - - - - - - - - - - -


     Telephone number: - - - - - - - - - - - -                 Address: 2000 E LAMAR BLVD, STE 600
                                                                         ARLINGTON. TX i6006
                                                               Telephone Number: Sli-909·1056
                                                               Fax Number: 682-262-1500




     2i364